PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/627,285
Filing Date: 19 Jun 2017
Appellant(s): APPLE INC.



__________________
Ishir Mehta
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2022.

Every ground of rejection set forth in the Office action dated 05/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The examiner maintains the 35 USC 101 rejections of the claims.

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments of claims 1-20 under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees. 
Under Step 2A Prong One, applicant argues independent claims 1, 10 & 19 do not recite mental steps, however, the examiner respectfully disagrees. When taking out all the computer elements (including the NFC technology and mobile devices) from the claims, the claims merely recite applying the abstract idea in a computer environment to automate the process without providing significantly more. Even though the human mind cannot identify, by an NFC interface, whether a device is within NFC range, the human mind can identify whether an object is within range; therefore, the claims are directed towards certain methods of organizing human activity relating to a fundamental economic practice. The applicant further argues that unlike Bilski, the office action does not include any references that support the claim that this is a fundamental economic practice; however, when taking out all the computer elements from the claims, the claims merely recite a business process. At most, making anonymous data transfers between a first and second user using tokens and the further steps in the dependent claims may be an improvement to a business process; however, an improvement to a business process is still an abstract idea. For example, transferring data between two users without identifying private information is a fundamental economic process for user payment account security. 
Examiners should also consult MPEP § 2106.05(a) for a discussion of cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.
Under Step 2A Prong Two, applicant argues independent claims 1, 10 & 19 the elimination of the necessity of providing private user data to another user improves the security for individuals transacting in the digital realm, however, the examiner respectfully disagrees. Unlike Data Engine Technologies LLC v. Google LLC, the claims in the current application do not solve a known technical problem by providing a highly intuitive, user-friendly interface with familiar notebook tabs for navigating a three-dimensional worksheet environment. At most, as mentioned above, the claims recite may recite an improvement to an abstract idea, however, an improvement to a business process or abstract idea is still an abstract idea. Further, as mentioned above, the additional elements merely describe how generally apply the judicial exception in a computer environment to automate process without providing significantly more. The claims at issue do not require any nonconventional computer technology or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components i.e. NFC technology and mobile devices. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of those elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone. The claims do not describe a technical improvement to conventional data transfer systems. Therefore, the claims do not integrate the recited judicial exception into a practical application. 
Under Step 2B, the claims are not directed to significantly more than the abstract idea. As mentioned above, the claimed combination does not operate in a non-conventional and non-generic way to make anonymous payments. Instead, the combination of additional elements merely apply the judicial exception using generic computer controls and functionality. The claims are not directed to an inventive concept in the data-predictions of financial technology, thus, differ from those seen in Bascom since the claims do not solve an internet centric problem of filtering internet content. In Bascom, the internet and computers are a necessary component to the claims since it is impossible to perform the claims without the use of the internet because no analog version of the problem existed prior to the internet. However, the computing components in the current claims in the instant application is not necessary components to perform the abstract idea. As stated above and as tedious as it can be, the current claims represent a process that can be done by a human analog that is merely linked to the computing device to solve the problems associated with making anonymous payments. The removal of the mobile device and NFC technology from the current claims and the use of pre-internet/pre-computer technology does not affect the performance of the abstract idea. Therefore, Bascom is distinguishable from the current claims because current claims are merely applying the judicial combination using conventional and routine computer components in order to solve a business problem, while in Bascom, the abstract idea is necessarily rooted in the combination of the conventional and routine computer components. Further, Example 35 teaches: (the ATM providing a random code, generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) which operates in a non-conventional and non-generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. Unlike Example 35, the instant invention is not “significantly more than the abstract idea” since they do not decrypt code and determine whether the transaction should proceed based on analyzed decrypted code. 
For the above reasoning, the claims are not patent eligible. Applicant’s arguments are not persuasive.   
For the above reasons, it is believed that the 35 USC 101 rejection of the claims should be sustained.                           
Respectfully submitted,

 /T.P.K./Examiner, Art Unit 3695                                                                                                                                                             
Conferees:

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        May 16, 2022 

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.